DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/01/2022 has been entered.
 
Response to Amendment
Receipt is acknowledged of the amendment filed 2/01/2022.  Claim 1, 3-7, and 19-20 is amended, and claims 1-7, 10-17, 19-23, 25-28 are currently pending.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 10,115,050 to Gragnic et al. (hereinafter Gragnic).
Regarding claim 1, Gragnic discloses an RFID device (Fig. 1) comprising: an antenna (antenna 36 with ends 36a, Fig. 1) defining a gap (secondary cavity of cavity 24, Fig. 1); an RFID strap (module 14 with conductive film 46, Fig. 1) comprising a pair of connection pads (portions of conductive film 46 in contact with connection terminals 20a & 20b, Fig. 1) electrically coupled to the antenna, wherein the antenna crosses each of the connection pads at a plurality of locations (Fig. 1); an RFID chip (chip 16, Fig. 1) incorporated in to the RFID strap (Fig. 1), the RFID chip electrically coupled to the pair of connection pads (Fig. 1), each of the connection pads being larger than the chip (portions of conductive film 46 in contact with connection terminals 20a & 20b, Fig. 1), the RFID chip being electrically coupled to the antenna through the connection pads (Fig. 1), wherein the RFID chip is disposed between at least two of the plurality of locations where the antenna crosses the pair of connection pads (Fig. 1)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 16-17, and 25-27 are under 35 U.S.C. 103 as being unpatentable over WO 2016/001569 to Bosquet (hereinafter Bosquet).
Regarding claim 1, Bosquet discloses an RFID device (Fig. 4) comprising: an antenna (antenna 26 with ends 32, Fig. 4) defining a gap (adjacent to opening 24, Fig. 4); an RFID strap (module 14, Fig. 4) comprising a pair of connection pads (connectors 15, Fig. 4) electrically coupled to the antenna, wherein the antenna crosses each of the connection pads at a plurality of locations (Fig. 4); an RFID chip (chip 16, Fig. 4) incorporated in to the RFID strap (Fig. 4), the RFID chip electrically coupled to the pair of connection pads (Fig. 4), each of the connection pads being larger than the chip (Fig. 4), the RFID chip being electrically coupled to the antenna through the connection pads, wherein the RFID chip is disposed between at least two of the plurality of locations where the antenna crosses the pair of connection pads (Fig. 4).
While the proportionality of chip 16 and connector 15 is not specifically disclosed in Bosquet, a person having ordinary skill in the art would understand the extent of the connector 15 crossing the detours 34 implies a dimensionality of the connector 15 larger than the chip 16.  Chip 16 is accommodated in the secondary countersink 24 that does not extend beyond the extent of the detours 34 in Fig. 4.  As noted in Bosquet, an artisan would be motivated to maximize the contact area between the surfaces of the detours 34 and the connector 15 for the purposes of ensuring good electrical and mechanical connection.
Further, the change in size of the connector relative to the chip would not have provided unexpected results.  The art recognizes that the increased size of the connector increases mechanical and electrical stability in the connection and thus the claimed proportionality would have been an obvious modification of prior art and a matter of routine experimentation.
Regarding claim 2, Bosquet discloses the entire antenna has a cross section with an at least partially curved perimeter (Figs. 2b & 3b).
Regarding claim 3, Bosquet discloses the entire perimeter of the cross section is curved (Figs. 2b & 3b).
Regarding claim 4, Bosquet discloses the cross section is substantially circular (Figs. 2b & 3b).
Regarding claim 16, Bosquet discloses the RFID chip and the antenna physically contact opposite surfaces of the connection pad (Fig. 1).
Regarding claim 17, Bosquet discloses the RFID chip and the antenna physically contact the same surface of the connection pad (Fig. 1).
Regarding claim 25, Bosquet discloses the RFID chip is disposed within the gap (Fig. 1).
Regarding claim 26, Bosquet discloses the pair of connection pads extend away from each other from opposite edges of the RFID chip (Fig. 1).
Regarding claim 27, Bosquet discloses the antenna spans the width of the connection pad at each location where the antenna crosses each connection pad (Fig. 1).

Claims 14-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bosquet as applied to claim 1, and further in view of US Pat. No. 6,161,761 to Ghaem et al (hereinafter Ghaem).
Regarding claims 14-15, Bosquet discloses the claimed invention as cited above though does not explicitly disclose an adhesive layer connected to the connection pad and antenna.
Regarding claim 14, Ghaem discloses an adhesive layer connected to the connection pad and to the antenna at a joint, wherein the antenna is electrically coupled to the connection pad by capacitance (Fig. 2; col. 6, ll. 20-46).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the conductive adhesive as taught by Ghaem with the system as disclosed by Bosquet.  The motivation would have been to provide a reliable connection between circuit elements (col. 6, ll. 20-65).
Regarding claim 15, Ghaem discloses the adhesive layer is sufficiently flexible to allow relative movement of the antenna and the connection pad in the joint (col. 6, ln 47-col. 7, ln. 3).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the conductive adhesive as taught by Ghaem with the system as disclosed by Bosquet.  The motivation would have been to provide a reliable connection between circuit elements (col. 6, ll. 20-65).
Regarding claim 19, Bosquet discloses the claimed invention as cited above though does not explicitly disclose connection pad deformation.
Ghaem discloses the connection pad is deformed around the antenna at a location where the antenna crosses the bond pad (Fig. 6).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a deformed connection pad as taught by Ghaem with the system as disclosed by Bosquet.  The motivation would have been to provide a reliable connection between circuit elements (col. 6, ll. 20-65).
Regarding claim 20, Bosquet discloses the claimed invention as cited above though does not explicitly disclose an RFID strap.
Ghaem discloses the RFID chip is incorporated into an RFID strap including a plastic layer (FR4 printed circuit board 40 with IC component 38, conductive trace 42, and conductive medium 44, Fig. 2; col. 7. ll. 26-43), the metal layer comprising the connection pad, and the plastic layer and the metal layer are deformed around the antenna at a location where the antenna crosses the RFID strap (conductive medium 44 deforms around circular wire 134, Fig. 6).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a RFID strap as taught by Ghaem with the system as disclosed by Bosquet.  The motivation would have been to provide a reliable electrical and mechanical connection  (col. 6, ll. 20-65).
Regarding claim 21, Bosquet discloses the claimed invention as cited above though does not explicitly disclose using copper wire.  Using copper wire for antennas is old and well known and would have been an obvious variant on account of its availability and cost in the art.
Ghaem discloses the antenna is formed of a copper wire (“the bare conductor 32 preferably comprises a solid uninsulated copper wire having a diameter within a range from approximately 2 mils to 20 mils”).


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bosquet, as applied to claim 1, and further in view of US Pat. No. 10,380,477 to Pueschner et al. (hereinafter Pueschner).
Regarding claim 5, Bosquet discloses the claimed invention as cited above though does not explicitly disclose the cross section has a flattened oval shape.
Pueschner discloses the cross section has a flattened oval shape (Fig. 8A-8B).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a flattened oval shape as taught by Pueschner with the system as disclosed by Bosquet.  The motivation would have been to increase the surface area of contact between the antenna and connection pad of Zhang as well as design the capacitance for optimal electrical characteristics (col. 12, ll. 43-55).
Regarding claim 6, Bosquet discloses the claimed invention as cited above though does not explicitly disclose the cross section has a flattened oval shape.
Pueschner discloses wherein the cross section of the antenna has a flattened oval shape at a location where the antenna crosses the connection pad (Figs. 8A-B), and the cross section of the antenna is substantially circular at a location spaced away from the connection pad (Fig. 8A-8B).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a flattened oval shape as taught by Pueschner with the system as disclosed by Bosquet.  The motivation would have been to increase the surface area of contact between the antenna and connection pad of Bosquet as well as design the capacitance for optimal electrical characteristics (col. 12, ll. 43-55).

Claims 7, 10-14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bosquet as applied to claim 1, and further in view of US PG Pub. 2005/0001785 to Ferguson et al. (hereinafter Ferguson).
Regarding claim 7, Bosquet discloses the claimed invention as cited above though does not explicitly disclose a connection pad electrically coupled to the RFID chip and to the antenna, formed of an aluminum material, and having an outer oxide layer, wherein the cross section of the antenna has at least one non-curved edge extending through the outer oxide layer
Ferguson discloses a connection pad electrically coupled to the RFID chip and to the antenna, formed of an aluminum material, and having an outer oxide layer, wherein the cross section of the antenna has at least one non-curved edge extending through the outer oxide layer (Figs. 6-7; para [0085]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a non-round conductor portion to extend into a connective conductor as taught by Ferguson with the system as disclosed by Bosquet.  The motivation would have been to electrically couple an RFID chip to an antenna via pressure (para [0085]).
Regarding claims 10 and 11, Bosquet discloses the claimed invention as cited above though does not explicitly discloses a conductive material connected to the connection pad and to the antenna.
Ferguson discloses a conductive material connected to the connection pad and to the antenna (adhesive 134, Fig. 6; para [0186]), wherein said conductive material comprises a conductive adhesive or solder  (Fig. 6-7; para [0082-0089]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an adhesive as taught by Ferguson with the system as disclosed by Bosquet.  The motivation would have been to prevent undesired electrical connection between various parts of the antenna (para [0089]).
Regarding claims 12 and 13, Bosquet discloses the claimed invention as cited above though does not explicitly discloses a connection pad electrically coupled to the RFID chip and to the antenna, and a weld connected to the connection pad and to the antenna.
Ferguson discloses a connection pad electrically coupled to the RFID chip and to the antenna, and a weld connected to the connection pad and to the antenna (para [0091]) and the weld is formed from a method selected from the group consisting of ultrasonic, thermo-compression, and electrical welding (para [0091]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide welds as taught by Ferguson with the system as disclosed by Bosquet.  The motivation would have been to provide an electrical connection with mechanical robustness and rigidity.
Regarding claim 14, Ferguson teaches an adhesive layer (adhesive 134, Fig. 6; para [0186]) connected to the connection pad (conductive bump 124, Fig. 6) and to the antenna (antenna 106, Fig. 6-7) at a joint, wherein the antenna is electrically coupled to the connection pad by capacitance (Fig. 6-7; para [0082-0089]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an adhesive as taught by Ferguson with the system as disclosed by Bosquet.  The motivation would have been to prevent undesired electrical connection between various parts of the antenna (para [0089]).
Regarding claim 23, Ferguson teaches the adhesive layer comprises a non-conductive adhesive material (para [0082-0089]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an adhesive as taught by Ferguson with the system as disclosed by Bosquet.  The motivation would have been to prevent undesired electrical connection between various parts of the antenna (para [0089]).

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bosquet as applied to claim 1, and further in view of Ghaem and US PG Pub. 2015/0356395 to Haring et al. (hereinafter Haring).
Regarding claim 20, Bosquet discloses the claimed invention as cited above though does not explicitly disclose an RFID strap.
 Ghaem discloses the RFID chip is incorporated into an RFID strap including a plastic layer (FR4 printed circuit board 40 with IC component 38, conductive trace 42, and conductive medium 44, Fig. 2; col. 7. ll. 26-43), the metal layer comprising the connection pad, and the plastic layer and the metal layer are deformed around the antenna at a location where the antenna crosses the RFID strap (conductive medium 44 deforms around circular wire 134, Fig. 6).
This interpretation requires the claimed deformation to limit the combination of the plastic layer and the metal layer.  It is understood that Ghaem does not disclose that each of the plastic layer and the metal layer are deformed.  As this is an argued point presented by Applicant in the 10/21/20 Remarks, it is further contended that the deformation of both layers would have been obvious to one having ordinary skill in the art.  
In Haring, the plastic PET substrate 56 and the metal connection pads 53 and 54 are deformed around wire antenna portions 34 and 35 (Fig. 8-12).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to conform layers around the antenna wire as taught by Haring with the system as disclosed by Ghaem and Bosquet.  The motivation would have been to provide an electrical connection with mechanical robustness and rigidity.

Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bosquet and Ghaem as applied to claim 21, and further in view of US PG Pub. 2006/0054707 to Akita et al. (hereinafter Akita).
Regarding claim 22, Bosquet discloses the claimed invention as cited above though does not explicitly disclose the copper wire is plated with one or more materials, including silver or gold.
Akita discloses the copper wire is plated with one or more materials, including silver or gold (para [0063]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to plate copper with gold as taught by Akita with the system as disclosed by Ghaem.  The motivation would have been to provide an oxidation resistant material exhibiting long-term electrical conductivity characteristics optimized for electrical connections (para [0063]).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the legal basis for rejection reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Previously-cited relevant art teaches features related to the claimed invention. Fig. 8 of US 6,142,381 shows connection pads 71 larger than the chip module 65. Fig. 30 of US 2005/0001785 to Ferguson shows tapering of connection pads 810 to edges of chip module 820 and thus larger pads than the chip. Fig. 2C of US 2008/0283615 to Finn as well as [0097],[0126],[0117] . Further, the NPL publication of a 2007 Hitachi RFID chip size is 150x150 micron and most pads disclosed in these references are on the order or millimeters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872